Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                           Jan 31 2014, 9:09 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.

ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

JILL M. ACKLIN                                    GREGORY F. ZOELLER
Acklin Law Office, LLC                            Attorney General of Indiana
Westfield, Indiana

                                                  CHANDRA K. HEIN
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA
MARCUS JONES,                                     )
                                                  )
        Appellant-Defendant,                      )
                                                  )
               vs.                                )       No. 48A04-1305-CR-251
                                                  )
STATE OF INDIANA,                                 )
                                                  )
        Appellee-Plaintiff.                       )


                      APPEAL FROM THE MADISON CIRCUIT COURT
                          The Honorable Dennis D. Carroll, Judge
                              Cause No. 48C06-0907-FB-540


                                       January 31, 2014

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                      Case Summary

       Marcus Jones appeals the revocation of his probation. We affirm.

                                           Issue

       The sole issue before us is whether the trial court properly considered hearsay

evidence in making its decision to revoke Jones’s probation.

                                           Facts

       In March 2010, Jones was sentenced to a term of ten years, with seven years

executed and three years suspended to probation, for one count of Class B felony robbery.

On March 22, 2013, the State filed a petition alleging Jones had violated his probation after

his release from incarceration by committing several new offenses: Class A felony

attempted murder, Class A felony robbery resulting in serious bodily injury, and Class D

felony dealing in marijuana. The petition also alleged that Jones had violated probation by

failing to pay probation fees and failing to obtain employment.

       At Jones’s probation revocation hearing, he admitted having failed to pay fees and

to obtain employment, but he did not admit to committing any new offenses. Detective

Norman Rayford of the Anderson Police Department testified regarding his investigation

into those offenses. He stated that the victim of the crime had been shot in the head and

that the victim had picked Jones out of a photo array as being present at the scene, which

was a drug deal “gone bad,” although the victim did not identify Jones as being the shooter.

Detective Rayford also testified that he spoke with Jones’s sister, who said Jones told her

he had been involved in the drug deal that led to the victim’s shooting. Finally, Detective

Rayford testified that he interviewed Jones directly regarding the incident, and Jones had

                                             2
admitted being involved in a marijuana dealing transaction, during which the shooting

occurred, but he denied any direct involvement in the shooting. Detective Rayford stated

that what Jones told him was “collaborated [sic]” by what others had told him. Tr. p. 13.

        At the conclusion of the hearing, the trial court acknowledged that the State’s

evidence was based on hearsay but that it had “some substantial indicia [of] reliability.”

Id. at 15. It found there to be insufficient evidence that Jones had committed attempted

murder or robbery but sufficient evidence of “the marijuana charge that’s alleged.” Id. at

16. In conclusion, the trial court revoked Jones’s probation and ordered him to serve his

previously-suspended three-year term while also stating, “Now, candidly . . . I would not

revoke three years based on those technical violations,” i.e., the failure to pay fees and to

obtain employment. Id. at 20. Jones now appeals.

                                                 Analysis

        Jones’s sole argument is that the trial court erred in relying on hearsay evidence

presented by the State, through Detective Rayford’s testimony, in finding that he had

committed dealing in marijuana as the primary basis for revoking his probation. 1 We first

note that Jones did not object to Detective Rayford’s testimony. Failure to object to

testimony generally waives on appeal any claim of error in the testimony. Morris v. State,

818 N.E.2d 143, 145 (Ind. Ct. App. 2004).



1
 Ordinarily, we may affirm a revocation of probation if there is sufficient evidence that a defendant violated
any single condition of probation. Jenkins v. State, 956 N.E.2d 146, 149 (Ind. Ct. App. 2011), trans. denied.
Jones did admit to violating his probation by not paying fees and by failing to obtain employment.
However, given the trial court’s clear statement that it would not have revoked Jones’s probation if he had
committed only those violations, we will address his argument regarding the finding that he committed
dealing in marijuana.

                                                      3
       Waiver notwithstanding, we find no error. During a probation revocation hearing,

a trial court may admit hearsay evidence if the court determines that the hearsay is

substantially trustworthy, without making a separate explicit finding of good cause for

admitting the hearsay in lieu of live testimony. Reyes v. State, 868 N.E.2d 438, 442 (Ind.

2007). Here, the most critical piece of “hearsay” evidence against Jones was Detective

Rayford’s relating that Jones himself had admitted during an interview that he had

participated in a marijuana dealing transaction. An out-of-court statement by a defendant

used against the defendant qualifies as a statement by a party-opponent that is excluded

from the definition of hearsay in our evidentiary rules. See Amos v. State, 896 N.E.2d

1163, 1168 (Ind. Ct. App. 2008) (citing Ind. Evidence Rule 801(d)(2)(A)), trans. denied.

Thus, Jones’s admission to Detective Rayford is the type of statement already deemed so

“substantially trustworthy” under our evidentiary rules that it is not hearsay. As such, the

trial court did not err in relying upon Detective Rayford’s testimony in finding that Jones

violated his probation by committing dealing in marijuana.

                                       Conclusion

       The trial court did not erroneously rely upon hearsay evidence in deciding to revoke

Jones’s probation. We affirm.

       Affirmed.

ROBB, J., and BROWN, J., concur.




                                             4